         Case 2:21-cv-05072-RGK Document 7 Filed 07/29/21 Page 1 of 1 Page ID #:41
                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
                                           CIVIL MINUTES - GENERAL


 Case No.          2:21-cv-05072-RGK                                             Date     July 29, 2021


 Title     In Re Crescent Associates, LLC



 Present: The Honorable              R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
                   Sharon L. Williams                                               N/A
                      Deputy Clerk                                            Court Reporter


                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                       None appearing                                        None appearing


 Proceedings:                 (IN CHAMBERS) Order to Show Cause re Dismissal re Lack of Prosecution


        On July 20, 2021, a Notice of Bankruptcy Appeal Document Discrepancy was issued. As of this
date, there has been no response filed to the notice. The Court hereby orders appellant, Eyal Ben
Dror, to show cause in writing no later than August 9, 2021 why this action should not be dismissed for
lack of prosecution. This order is based upon appellant’s failure to file documents in the U.S.
Bankruptcy Court, required by Rule 8003 and 8009 of the U.S. Bankruptcy Rules. Appellant is advised
that the Court will consider the filing of the following documents in the U.S. Bankruptcy Court, as an
appropriate response to this Order to Show Cause, on or above the above date, to avoid dismissal:

1.        Designation of Record
2.        Statement of issues on appeal; and
3.        Notice of Reporters’ transcript.

         In accordance with Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15, no oral
argument of this matter will be held unless ordered by the Court. The order will stand submitted upon
the filing of the response to the Order to Show Cause. Failure to respond to the Court order may result
in the dismissal of the action.

          IT IS SO ORDERED.



cc: Sonny Milano, USBC




CV-90 (12/02)                                   CIVIL MINUTES - GENERAL                   Initials of Deputy Clerk slw
